Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 5/2/2022, 40-42 remain withdrawn while claims 44-59 are pending.
The amendments to claim 57 obviate the previous 35 U.S.C. §112 rejection and the rejection is hereby withdrawn.
In regards to the double patenting rejections, no terminal disclaimer has been filed.  The double patenting rejections will be held in abeyance until the claims are found allowable as requested by Applicant.

Response to Arguments
Applicant’s arguments, see page 7, filed 5/2/2022, with respect to the rejection(s) of claim(s) 44-49 under 35 U.S.C. §103 as being unpatentable over Curutchet (4140124) in view of Kerr (US 5439471) and Perin (US 2012/0253364) have been fully considered and are persuasive.  Specifically, it would not have been obvious to modify the handle of Curutchet with the teachings of Perin as noted by Applicant.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited reference of Shelton, IV et al (US 2011/0307005).  Applicant argues on page 7 it would not be obvious to modify the lower branch (3; the cited handle) of Curutchet since doing so would move the security feature of the plate-like member (14) which is utilized by the middle and ring fingers of the surgeon to secure the instrument and prevent any possible skidding.  Though Perin is no longer used to modify the lower branch (3; cited handle) of Curutchet, the Examiner is addressing these arguments because the lower branch (3) of Curutchet is still being modified in the new combination below.  The newly cited reference of Shelton, IV et al teaches a stationary handle (18) also having a securing mechanism for the fingers, via U-shaped finger hook (28b) (Fig. 1A; [0031]).  Therefore, though the finger-plate (14) of Curutchet would be removed in the combination below, it is replaced with another finger securing mechanism (28b of Shelton, IV et al) and thus the device would still allow for a firm grip in the user’s palm without skidding. In other words, the combination would not result in a loss function of the device of Curutchet.  
Perin is used in the rejection further in the dependent claims of 46, 47 and 57 only to further modify the shape of the handle in Shelton, IV et al (as opposed to Perin originally being used to teach the feature of the handle being ringless in the Non-Final Rejection of 11/1/2021).  Therefore, the arguments on page 7 in regards to the modification of Curutchet based upon the teachings of Perin do not apply to the new rejection below because Perin is not used to teach a ringless handle.

Claim Interpretation
As noted in the Non-Final Rejection of 11/1/2021, based upon Applicant’s arguments, it appears Applicant is defining “ringless” to mean - - without an enclosed loop - -.  Therefore, for the purpose of examination and for determining the scope of the claim, the term “ringless” will hereby be defined and interpreted as meaning - - without an enclosed loop - -.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44, 45, 48-56, 58, 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9855035 (parent application) in view of Shelton, IV et al (US 2011/0307005). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claim in other respects. 
 Independent Claim 44 adds the additional feature of the handle being ringless absent from claim 1 of the patent claims.  However, like the Patent claims, Shelton, IV et al teaches a surgical device having an end effector comprising jaws (16) which can be actuated to pivot open and close ([0004]).  The actuation of the jaws is controlled via a hand-held handle (12), having a movable thumb trigger (20) which pivots (26) relative to a stationary handle (18) (Fig. 1A; [0029], [0030]).  The stationary handle (18) is provided with an exterior surface (34) that contours for an appropriate palm grip (Fig. 1A) ([0029]).  A U-shape finger hook (28b) is provided on the stationary handle (18) to allow the user’s hand to securely hold the handle (12) for one-handed operation of the jaws ([0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Patent claims to include the feature of the handle being ringless as taught by Shelton, IV et al since such a feature allows for a handle that contours to the user’s hand while maintaining a firm grip for actuating the jaws ([0029], [0030]).

Claims 46, 47 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9855035 (parent application) in view of Perin (US 2012/0253364).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claim in other respects. 
Claims 46 and 47 add the feature of the proximal portion of the handle comprises a substantially circular cross-section having a first transverse dimension; and the distal portion of the handle comprises a cross-section having a second transverse dimension that is less than the first transverse dimension absent from the Patent claims.  However, in the same field of endeavor, Perin teaches a surgical needle holder (needle driver, [0006]), wherein a lever (22+34) and handle (24+32) are provided and each coupled to a jaw (28) (Fig. 6), wherein the handle is also configured for an ergonomic grip in the palm (Fig. 6; [0009], [0010], [0031]) and wherein the proximal portion (32) of the handle comprises a substantially constant cross-section ([0010], [0027], cylindrical, barrel-shaped), and wherein the proximal portion (32) of the handle comprises a substantially circular cross-section ([0010], [0027], cylindrical, barrel-shaped) having a first transverse dimension; and the distal portion (24) of the handle comprises a cross-section having a second transverse dimension that is less than the first transverse dimension (Fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the claimed cross sectional configuration as taught by Perin as this is a known shape and handle configuration for a palm grip for one of ordinary skill in the art for actuating pivotable jaws.
Claim 57 adds the additional feature of the proximal portion of the handle, a distal portion of the handle, and the second jaw member are coaxial while the lever is in the first position absent from the Patent claims.  However, Perin teaches he proximal portion of the handle (32), a distal portion of the handle (24), and the second jaw member (28) are coaxial while the lever is in the first position (Fig. 1).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the proximal portion of the handle, a distal portion of the handle, and the second jaw member are coaxial while the lever is in the first position as taught by Perin as this is a known shape and handle configuration for a palm grip for one of ordinary skill in the art for actuating pivotable jaws.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 45, 48-56, 58, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curutchet (US 4140124) in view of Kerr (US 5439471) and Sheltin, IV et al (US 2011/0307005).
Claim 44.  Curutchet discloses a needle holder (col. 2, ll. 23-25) comprising: an elongated handle (3) having a proximal portion (enlarged portion including sections 9-14) and a distal portion (shaft portion extending from the enlarged portion); a first jaw member (upper jaw as seen in Fig. 1) coupled to the distal portion of the handle; a second jaw (lower jaw as seen in Fig. 1) member pivotally coupled to the first jaw member; and a lever (2) pivotally coupled to the handle and coupled to the second jaw member, the lever movable between a first position in which the first and second jaw members are in a closed configuration and a second position in which the jaw members are in an open configuration (col. 2, ll. 38-44); where the handle extends proximally beyond the lever such that the lever can be actuated by a user's thumb to selectively open and close the jaw members while the handle is grasped within the user's hand (col. 2, ll. 38-52).
Curutchet fails to disclose a lock configured to selectively resist opening of the jaw members when the jaw members are in the closed configuration, the lock including a first portion disposed on the lever and configured to engage the handle when the lever is in the first position.  However, in the same field of endeavor, Kerr teaches a surgical needle scissor/holder, having a lever (1) coupled to a jaw and a handle (2) coupled to another jaw (Fig. 1), wherein a lock (16) is configured to selectively resist opening of the jaw members when the jaw members are in the closed configuration, the lock including a first portion (16) disposed on a lever (1) and configured to engage the handle (2) when the lever is in the first position (col. 4, ll. 12-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Curutchet with a lock configuration as taught by Kerr since such a lock configuration will allow the user to keep the needle holder closed to thereby clamp onto a needle.  The lock also provides the additional benefit of keeping the scissors of the needle holder closed when not intended for use to prevent accidental cutting.  
Curutchet further fails to disclose the handle is ringless.  However, like Curutchet, Shelton, IV et al teaches a surgical device having an end effector comprising jaws (16) which can be actuated to pivot open and close ([0004]).  The actuation of the jaws is controlled via a hand-held handle (12), having a movable thumb trigger (20) (equivalent of lever 2 of Curutchet) which pivots (26) relative to a stationary handle (18) (equivalent to handle 3 of Curutchet) (Fig. 1A; [0029], [0030]).  The stationary handle (18) is provided with an exterior surface (34) that can be contoured for an appropriate palm grip (Fig. 1A) ([0029]).  A U-shape finger hook (28b) is provided on the stationary handle (18) to allow the user’s hand to securely hold the handle (12) for one-handed operation of the jaws ([0031]).  Therefore, since both Curutchet and Shelton, IV et al are directed to a handle comprising a stationary handle for a palm grip and a movable thumb lever/trigger for actuating distal jaws, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify one known palm grip stationary handle with another, to achieve the predictable result of allowing the user a firm grip on the device, while allowing the user to actuate the jaws with one hand.
Claim 45. The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the handle extends proximally beyond the lever a certain distance when the jaws are closed (Fig. 1), such that the lever is for access with the thumb (Fig. 5) but fails to disclose an explicit distance of at least 5 centimeters (cm).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance to a distance of at least 5 cm, as both the instant application and Curutchet are directed to hand held instruments with a thumb-actuated lever, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Applicant has not provided evidence of the criticality of the claimed distance in the instant specification. In paragraph [0053] of the instant specification publication, Applicant discloses exemplary distances, including ranges outside the claimed range of at least 5 cm in order to allow a user to sufficiently grasp the handle while the thumb is able to actuate the lever.  However, Applicant has not provided evidence, such as how the claimed “at least 5 cm” have unexpected results in grasping.  For example, Applicant has not disclosed why a distance of 5 cm would be better than 4.5 cm.  It is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have known the approximate dimensions of a human hand and determined the necessary dimensions of the handle of the device to allow a user to comfortably grip the handle while actuating the lever with the thumb.  Therefore, the claimed range is merely a range discoverable by routine skill in the art and fails to patentably distinct the claimed invention of claim 45 from the prior art. 
Claim 48.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the proximal portion of the handle defines a gripping surface (Fig. 5, the surface of the handle defines a surface that a user can grip in their palm, col. 3, ll. 52-56).  Kerr teaches portions of the lock (16) are disposed on each the lever (1) and handle (2) distal to the portions (15) to be accessed by the hand (Fig. 1).  Therefore, when combined with Curutchet, the teachings of Kerr would result in the lock portions also being placed distal to the portions to be accessed by the hand on the device of Curutchet.  The Examiner has provided an annotated figure below indicating the region the lock portions would be modified onto the device of Curutchet based upon the teachings of Kerr.  Therefore, the combination results in the distal portion of the handle defining a second portion (see annotated figure below) of the lock configured to selectively engage with the first portion; and the first portion is disposed on the lever between the second jaw member and a protrusion (6 in Curutchet) that is configured to receive the user’s thumb while the handle is grasped within the user’s hand (Fig. 5 in Curutchet)

    PNG
    media_image1.png
    490
    741
    media_image1.png
    Greyscale
.
Claim 49.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the first jaw member is fixed relative to the handle (Fig. 1, extension of lower branch 3).
Claim 50.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the first jaw member is unitary with at least a portion of the handle (Fig. 1).
Claim 51.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the second jaw member is fixed relative to the lever (Fig. 1, extension of upper branch 2).
Claim 52.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the second jaw member is unitary with at least a portion of the lever (Fig. 1).
Claim 53. The combination discloses the invention substantially as claimed above, wherein the first portion of the lock is disposed on a proximal end of the lever (see annotated figure from claim 48 above).
Claim 54.  The combination discloses the invention substantially as claimed above, wherein a second portion of the lock is disposed on the distal portion of the handle; and the second portion of the lock is configured to selectively engage with the first portion of the lock when the lever is in the first position (see annotated figure from claim 48 above).
Claim 55. The combination discloses the invention substantially as claimed above, wherein Kerr discloses the second portion of the lock comprises a plurality of ratcheting teeth (70) (col. 4, ll. 12-21).
Claim 56.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the proximal portion of the handle has a first transverse dimension (see arrow labeled ‘B’ below), the distal portion of the handle has a second transverse dimension (see arrow labeled ‘A’ below), and the first transverse dimension is larger than the second transverse dimension (see annotated figure below, even upon modification by Shelton, IV et al, portion ‘B’ remains larger as this is the portion for the palm grip).

    PNG
    media_image2.png
    480
    865
    media_image2.png
    Greyscale

Claim 58.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses the lever is ringless (Fig. 1).
Claim 59.  The combination discloses the invention substantially as claimed above, wherein Curutchet discloses a proximal portion of the lever defines a pair of opposing concave surfaces configured to receive the user’s thumb (Fig. 1, 5).

Claims 46, 47 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curutchet (US 4140124) in view of Kerr (US 5439471) and Shelton, IV et al (US 2011/0307005), as applied to claim 44 above, and further in view of Perin (US 2012/0253364).
Claim 46.  The combination discloses the invention substantially as claimed above, wherein Shelton et al, wherein discloses the stationary handle (18) can be made into a variety of shape and configurations by one of ordinary skill in the art ([0029]) but the combination fails to disclose the proximal portion of the handle comprises a substantially constant cross-section.
However, in the same field of endeavor, Perin teaches a surgical needle holder (needle driver, [0006]), wherein a lever (22+34) and handle (24+32) are provided and each coupled to a jaw (28) (Fig. 6), wherein the handle is also configured for an ergonomic grip in the palm (Fig. 6; [0009], [0010], [0031]) and wherein the proximal portion (32) of the handle comprises a substantially constant cross-section ([0010], [0027], cylindrical, barrel-shaped).  Therefore, in light the teachings in Shelton, IV et al of the handle being in various shapes and configurations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the proximal portion of the handle comprises a substantially constant cross-section as taught by Perin as this is a known shape and handle configuration for a palm grip for one of ordinary skill in the art for actuating pivotable jaws.
Claim 47.  The combination discloses the invention substantially as claimed above, wherein Perin discloses the proximal portion (32) of the handle comprises a substantially circular cross-section ([0010], [0027], cylindrical, barrel-shaped) having a first transverse dimension; and the distal portion (24) of the handle comprises a cross-section having a second transverse dimension that is less than the first transverse dimension (Fig. 6).  
Claim 57.  The combination discloses the invention substantially as claimed above, wherein Shelton et al, wherein discloses the stationary handle (18) can be made into a variety of shape and configurations by one of ordinary skill in the art ([0029]) but the combination fails to disclose the proximal portion of the handle, a distal portion of the handle, and the second jaw member are coaxial while the lever is in the first position.  However, Perin teaches he proximal portion of the handle (32), a distal portion of the handle (24), and the second jaw member (28) are coaxial while the lever is in the first position (Fig. 1).   Therefore, in light the teachings in Shelton, IV et al of the handle being in various shapes and configurations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the proximal portion of the handle, a distal portion of the handle, and the second jaw member are coaxial while the lever is in the first position as taught by Perin as this is a known shape and handle configuration for a palm grip for one of ordinary skill in the art for actuating pivotable jaws.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE M SHI/           Primary Examiner, Art Unit 3771